Citation Nr: 9903430	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a cardiovascular disability.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  

The veteran's claim was initially presented to the Board in 
September 1996, at which time it was remanded for additional 
development.  The veteran's claim is now back before the 
Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a cardiovascular 
disability.  Subsequent to his claim being returned to the 
Board, the veteran submitted additional medical records.  
This evidence is material to his claim and has not previously 
been presented; however, the RO has not yet reviewed it and 
the veteran has not waived his procedural right to such 
review.  38 C.F.R. § 20.1304 (1998).  Therefore, this claim 
must be remanded to the agency of original jurisdiction for 
review on the basis of all the evidence of record.  


In light of the above, this claim is remanded for the 
following:  

The RO should review the veteran's claim 
in light of all evidence of record.  If 
the actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 3 -


